          Case 3:21-cv-01073-WGY Document 1 Filed 02/15/21 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

        ELIZABETH ROSARIO AMARO,                        CASE NO.:
                       Plaintiff,                       NOTICE OF REMOVAL OF
                                                        ACTION UNDER 28 U.S.C.A. §§
                          v.
                                                        1331 and 1343(a)(4)
                   AGORI, INC.,
                                                        (FEDERAL QUESTION)
                      Defendant.


                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF PUERTO RICO:

       Agori, Inc. (“Agori” or “defendant”), invoking federal jurisdiction under 28 U.S.C. § 1331,

through its undersigned counsel, solely for purposes of this notice, by means of a special

appearance, without submitting to this court's jurisdiction nor waiving any defense pertaining to

this court’s jurisdiction over the present matter, hereby respectfully notifies that it has removed

this Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., (the “ADA”) action

from the Puerto Rico Court of First Instance, Humacao Superior Court, to the United States District

Court for the District of Puerto Rico. In “a short and plain statement of the grounds for removal”,

28 U.S.C. § 1446(a), because the complaint invokes the ADA, this timely removal is warranted,

and this Court should thus exercise its original jurisdiction over this action. In support hereof,

Agori respectfully states as follows:

   1. On January 7, 2021, a civil action was commenced by Mrs. Elizabeth Rosario Amaro

(“plaintiff”) in the Puerto Rico Court of First Instance, Humacao Superior Court, entitled Elizabeth

Rosario Amaro, Plaintiff vs. Agori, Inc., Defendant, Civil number HU2021CV00012.

   2. Defendant was served with the summons on January 18, 2021 and received a copy of

plaintiff’s complaint. True and correct copies of “all process, pleadings, and orders” served on

                                                1/3
          Case 3:21-cv-01073-WGY Document 1 Filed 02/15/21 Page 2 of 3


Agori are attached as Exhibit A, in accordance with Local Civil Rule 5(c) and 28 U.S.C. §§

1446(a), 1827.

   3. Plaintiff further alleges Agori's failure to comply with the ADA and unlawful

discrimination in a place of public accommodation in violation of the ADA. Plaintiff requests a

permanent injunction under 42 U.S.C. § 12188 to enforce the rights she allegedly has as a disabled

individual deterred from visiting a public accommodation because of architectural barriers in

violation of the ADA. See 42 U.S.C. § 12101 et seq. See Complaint at 23. Plaintiff contends that

injunction is necessary because Agori did not seek the removal of architectural barriers in violation

of the ADA and the ADA Standards for Accessibility Guidelines promulgated by the United States

Department of Justice. See Complaint ¶ 2.

   4. Accordingly, plaintiff’s claim is subject to removal by defendant pursuant to 28 U.S.C. §

1441 as “arising under” the laws of the United States, specifically the ADA. 28 U.S.C. §§ 1331

and 1343(a)(4). See Complaint at 23.

   5. This notice and petition are timely filed within the provisions of 28 U.S.C. § 1446(b). In

particular, Agori has effected removal within thirty (30) days of service of the Summons and

Complaint.

                                             NOTICE

   6. Pursuant to 28 U.S.C. § 1446(d), Agori will notify plaintiff of this Notice of Removal by

filing with the Humacao Superior Court a Notice of Filing of Notice of Removal. A copy of the

Notice of Filing, which will be filed with the Humacao Superior Court, is attached hereto as

Exhibit B.

       WHEREFORE, pursuant to 28 U.S.C. §§ 1441 and 1446, defendant Agori hereby gives

Notice of Removal of the above captioned case to this Honorable Court and requests that the cause

of action filed before the Puerto Rico Court of First Instance, Humacao Superior Court, Civil
                                                2/3
          Case 3:21-cv-01073-WGY Document 1 Filed 02/15/21 Page 3 of 3


number HU2021CV00012, entitled Elizabeth Rosario Amaro, Plaintiff vs. Agori, Inc., Defendant,

proceed before this Court as an action properly removed.

       Dated: February 15, 2021.

                                                            Respectfully submitted,

                                                            Agori, Inc.

                                                            By its attorney,

                                                            /s/Jaime L. Sanabria Montañez
                                                            Jaime L. Sanabria Montañez, Esq.
                                                            USDC-PR No. 225307
                                                            E-mail: jsanabria@sbgblaw.com
                                                            ECIJA SBGB
                                                            P.O. Box 363068
                                                            San Juan, Puerto Rico 00936-3068
                                                            Teléfono: (787) 300-3200
                                                            Fax: (787) 300-3208

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of this Notice of Removal was sent via email and
certified mail to plaintiff’s attorney of record in the state court proceedings at
jvelez@velezlawgroup.com and 421 Ave. Muñoz Rivera #205, San Juan, P.R. 00918, respectively,
and by filing it with the clerk of the Humacao Superior Court through its electronic filing system,
which constitutes proper service to all parties under Puerto Rico law.

                                                            /s/Jaime L. Sanabria Montañez
                                                            Jaime L. Sanabria Montañez, Esq.
                                                            USDC-PR No. 225307
                                                            E-mail: jsanabria@sbgblaw.com




                                               3/3
